Citation Nr: 0942028	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
March 1972 and from June 1973 to October 1993.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Buffalo, New York.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  By a November 2006 decision, the Board denied the 
Veteran's claim of entitlement to service connection for 
tinnitus.  

2.  In May 2007, the Veteran filed an application to reopen 
his claim for service connection for tinnitus.  

3.  The evidence received since the November 2006 Board 
decision, when considered by itself or in the context of the 
entire record, relates to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

4.  The relevant competent evidence is in relative equipoise 
as to whether the Veteran's tinnitus began during active 
service.     






CONCLUSIONS OF LAW

1.  The November 2006 decision, in which the Board denied the 
Veteran's claim of entitlement to service connection for 
tinnitus, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for tinnitus.  38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).

3.  With application of the doctrine of reasonable doubt, 
tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board is rendering a decision in favor of 
the Veteran, reopening the Veteran's claim and granting 
service connection for tinnitus.  Therefore, a further 
discussion of the VCAA duties is unnecessary.







II.  New and Material Claim

The Veteran's original claim of entitlement to service 
connection for tinnitus was denied by a November 2006 Board 
decision.  In that decision, the Board found that that there 
was no competent evidence of record which linked the 
Veteran's tinnitus to his period of military service.  Thus, 
the Board concluded that tinnitus was not incurred in or 
aggravated by service.  That decision is final.  38 U.S.C.A. 
§ 7104. Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108.  Because the November 2006 Board decision 
was the last final disallowance, the Board must review all of 
the evidence submitted since that action to determine whether 
the Veteran's claim for service connection for tinnitus 
should be reopened and re- adjudicated on a de novo basis. 38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

At the time of the November 2006 Board decision, the evidence 
of record included the Veteran's service treatment records, a 
VA Medical Center (VAMC) outpatient treatment record, dated 
in January 2002, a VA examination report, dated in June 2003, 
and a VA Form 21-4138, Statement in Support of Claim, dated 
in November 2003.          

The Veteran's service records show that his Military 
Occupational Specialty (MOS) was as a patient administrator 
specialist.  The service treatment records from the Veteran's 
first period of service, from August 1969 to March 1972, are 
negative for any complaints or findings of tinnitus.  The 
records show that in November 1971, he was treated at the ENT 
(ears, nose, and throat) clinic for a chronic infection with 
repeat episodes of drainage.  Though not clearly written, the 
Board interprets the impression as left externa otitis, 
"fungus?"  In March 1972, the Veteran underwent an 
expiration of term of service (ETS) examination.  At that 
time, his ears and eardrums were clinically evaluated as 
"normal."  The service treatment records from the Veteran's 
second period of service, from June 1973 to October 1993, are 
also negative for any complaints or findings of tinnitus.  In 
March 1993, the Veteran underwent an audiological evaluation.  
At that time, it was reported that he was routinely exposed 
to hazardous noise.  The records reflect that in April 1993, 
the Veteran underwent a retirement examination.  At that 
time, his ears and eardrums were clinically evaluated as 
"normal."  

A VAMC outpatient treatment record, dated in January 2002, 
shows that at that time, the Veteran underwent an 
audiological evaluation.  The Veteran stated that he was 
having trouble understanding conversation with background 
noise, "with a pretty consistent tinnitus."  The Veteran 
indicated that he had rifle range noise exposure during 
service.  

In June 2003, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that during service, he 
worked most of the time in hospital administration.  The 
Veteran indicated that he was exposed to noise from a punch 
identification (ID) machine.  According to the Veteran, he 
would spend five to six minutes at a time, punching out ID 
cards for hospital admissions.  He noted that he would have 
20 to 30 admissions per day.  The Veteran reported that he 
also spent time as the "NCOC" of the rifle range.  He 
stated that while he was stationed in Vietnam, he was treated 
on one occasion for an ear infection.  The Veteran denied 
occupational or recreational noise exposure.  According to 
the Veteran, he experienced a constant high-pitched tinnitus 
which varied in intensity.  He indicated that the tinnitus 
started approximately three years ago.  It was the Veteran's 
contention that his tinnitus was related to his in-service 
noise exposure, specifically to the noise that he was exposed 
to due to the punch ID machine.  Following the evaluation, 
the examiner stated that because the Veteran had only been 
aware of his tinnitus for the past few years, and given that 
the Veteran's service treatment records were negative for any 
complaints or findings of tinnitus, it was his opinion that 
it was not at least as likely as not that the Veteran's 
tinnitus was the result of his service experience.  [Emphasis 
added.]  According to the examiner, the Veteran's tinnitus 
was most probably a result of his aging.             

In a VA Form 21-4138, Statement in Support of Claim, dated in 
November 2003, the Veteran indicated that the statement from 
the examiner from the June 2003 VA audiological examination 
regarding his history of tinnitus was incorrect.  The 
examiner stated that the Veteran had experienced tinnitus for 
the past three years.  However, the Veteran reported that he 
had told the examiner that the severity of his tinnitus had 
increased over the last three years, but that he had 
experienced tinnitus since his first period of active 
service.  Specifically, he noted that during his first period 
of service, he received treatment for an ear infection and 
developed ringing in his ears (tinnitus).  According to the 
Veteran, he was working in a hospital at that time and the 
physician who treated him was also his boss.  The Veteran 
indicated that he informally mentioned the tinnitus to his 
physician and was told that it may or may not go away.  He 
reported that the tinnitus never went away but did get to the 
point where it was "bearable."  According to the Veteran, 
upon his discharge examination, he was told that any reported 
medical problems could delay his separation.  For that 
reason, he did not report the ringing in his ears.  The 
Veteran stated that when he decided to go back into the 
military, he did not report any tinnitus upon his induction 
examination because he was afraid that it would prevent him 
from being allowed back into the military.  He noted that 
because he believed that there was nothing that could be done 
for his tinnitus, he never sought any treatment during 
service.  The Veteran reported that upon his retirement 
examination, he was so used to the ringing in his ears, he 
did not think to mention it.  According to the Veteran, over 
the past three years, his tinnitus had worsened to the point 
where he was constantly aware of it.             

Evidence received subsequent to the November 2006 Board 
decision consists of a private medical statement from M.K., 
M.D., dated in January 2007, a VA examination report, dated 
in November 2007, and hearing testimony.     

In the January 2007 private medical statement, Dr. K. stated 
that the Veteran was requesting a second opinion regarding 
the etiology of his tinnitus.  Dr. K. indicated that 
according to the Veteran, he had experienced tinnitus for 
over 20 years.  The Veteran gave a history of an ear 
infection while he was stationed in Vietnam.  According to 
the Veteran, immediately following the infection, he 
developed tinnitus.  The Veteran also gave a history of 
exposure to loud noises during service.  After his retirement 
in 1993, the Veteran denied any history of occupational or 
recreational noise exposure.  Following the physical 
examination, Dr. K. diagnosed the Veteran with tinnitus.  Dr. 
K. also diagnosed the Veteran with bilateral high frequency 
sensorineural hearing loss, mainly affecting 4,000 Hertz.  
Dr. K. reported that "tinnitus matching was 4,000 Hertz 
suggesting tinnitus could be secondary to hearing loss."  It 
was Dr. K.'s opinion that the most likely cause of the 
Veteran's hearing loss was noise exposure and the tinnitus 
was a consequence of that.   

A VA audiological evaluation was conducted in November 2007.  
At that time, the examiner stated that he had reviewed the 
Veteran's claims file.  He indicated that the Veteran's 
service treatment records were negative for any complaints or 
findings of tinnitus.  The first evidence of a complaint of 
tinnitus was in January 2002, nine years after the Veteran's 
separation from the military.  According to the examiner, 
there were several causes of tinnitus, some of which included 
loud noise exposure, medications, middle ear infections, and 
high/low blood pressure.  The examiner reported that to try 
to identify the etiology of the Veteran's tinnitus would be 
speculative.  Therefore, the examiner concluded that it was 
not at least as likely as not that the Veteran's in-service 
noise exposure contributed to his current tinnitus, as the 
first report of tinnitus was nine years following his 
discharge.  [Emphasis added.]           

In the June 2009 Travel Board hearing, the Veteran reiterated 
his contention that during service, while he was receiving 
treatment for an ear infection, he developed a ringing in his 
ears.  The Veteran maintained that the ringing in his ears 
never disappeared and that he continued to experience the 
tinnitus to the present day.  

In the November 2006 Board decision, the primary basis for 
the denial of the claim for service connection for tinnitus 
was that there was no competent evidence of record which 
linked the Veteran's tinnitus to his period of military 
service.  The claims file now contains a private medical 
statement from Dr. K., dated in January 2007, in which he, in 
essence, relates the Veteran's tinnitus to his period of 
service.  The Board recognizes that while it is also Dr. K.'s 
opinion that the Veteran currently has hearing loss which is 
due to in-service noise exposure, the Veteran is not service-
connected for bilateral hearing loss.  The RO has denied the 
Veteran's claim for service connection for bilateral hearing 
loss on the basis that there is no evidence of record showing 
that the Veteran has a hearing loss disability of either ear 
as defined by the applicable VA regulation.  See 38 C.F.R. § 
3.385.  Nevertheless, in the January 2007 statement, Dr. K. 
diagnosed the Veteran with bilateral hearing loss, mainly at 
4,000 Hertz, and related the Veteran's hearing loss to in-
service noise exposure.  Dr. K. further opined that the 
Veteran's tinnitus was a consequence of that which, in 
essence, suggests that there is a link between the Veteran's 
tinnitus and his military service.  The January 2007 private 
medical statement from Dr. K. was not previously of record 
and it bears directly and substantially on the issue of 
service connection for tinnitus.  A supportive nexus opinion 
was not previously of record; such evidence raises a 
possibility of substantiating the service connection claim 
for tinnitus.  As such, the statement is new and material and 
serves to reopen the claim for service connection for 
tinnitus.  


III.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

In this case, the Veteran contends that he initially 
experienced tinnitus during his first period of service while 
he was receiving treatment for an ear infection.  He 
maintains that the tinnitus never went away and that he 
continues to experience it to the present day.  He notes that 
he did not seek treatment during service because he thought 
that there was nothing that could be done.  In this regard, 
the Veteran is considered competent to report what comes to 
him through his senses, to include ringing in his ears.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation"); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994).  As tinnitus is a diagnosis 
based on purely subjective complaints, the Board may accept 
his statements in this regard.  Id.  Indeed, in Barr v. 
Nicholson, 21 Vet. App. 303, 305 (2007), the Court of Appeals 
for Veterans' Claims (Court) held that when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Id.  Given that the Veteran's 
service treatment records confirm that he was treated for a 
left ear infection in November 1971 during his first period 
of active service, the Board finds the Veteran's statements 
and testimony concerning the presence and date of onset of 
his tinnitus to be both competent and credible.      

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board 
recognizes that in both of the relevant VA examinations, 
dated in June 2003 and November 2007, the examiners provided 
opinions that weighed against the alleged nexus; the 
examiners opined that it was not at least as likely as not 
that the Veteran's tinnitus was the result of his service 
experience.  [Emphasis added.]  The examiner from the June 
2003 VA examination related the Veteran's tinnitus to the 
aging process, and the examiner from the November 2007 VA 
examination primarily based his decision on the fact that the 
first evidence in the claims file of a complaint of tinnitus 
was not until nine years after the Veteran's discharge.  
However, in light of the Veteran's statements and testimony 
that he has continually experienced tinnitus since receiving 
treatment for an ear infection during his first period of 
service, which the Board finds is credible and competent 
evidence of continuity of symptomatology, the issue of 
whether the Veteran's tinnitus had its onset in service is in 
relative equipoise, i.e., about evenly balanced for and 
against his claim.  In these situations, the Veteran is given 
the benefit of the doubt.  Consequently, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's tinnitus was incurred in service.  38 C.F.R. § 
3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  As such, the Board will grant this appeal. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


